PER CURIAM.
Plaintiff Thomas J. Larsen appeals from a Superior Court, York County, judgment in favor of defendant Ward T. Hans-com entered on motion of the defendant for summary judgment in Larsen’s malicious prosecution action. Larsen alleged that Hanscom, an attorney, had maliciously prosecuted a prior lawsuit against Larsen on behalf of a bank to collect a credit card debt. Larsen’s claim for malicious prosecution is precluded because the underlying action was decided against him and no successful appeal was taken from that judgment in favor of the bank. Bickford v. Lantay, 394 A.2d 281, 283 (Me.1978); Restatement (Second) of Torts § 674 at 452 (1977).
Although Larsen’s notice of appeal addressed only the adverse judgment as to the malicious prosecution and did not address the orders of the court dismissing his alternative claims against Hanscom of fraud and negligent prosecution, see M.R. Civ.P. 73(b), we have reviewed all of his contentions on appeal. Our review of the record discloses the claims for fraud and negligent prosecution to be totally without merit.
M.R.Civ.P. 76(f) provides that if an appeal is frivolous or instituted primarily for delay, reasonable attorney fees and treble costs may be awarded. The rule applies to pro se litigants as well as to those represented by counsel. Gurschick v. Clark, 511 A.2d 36 (Me.1986). The complete lack of merit in Larsen’s contentions leads us to conclude that this appeal is frivolous. We therefore award to the defendant attorney fees of $300 plus treble costs.
The entry is:
Judgment affirmed.
Appellant Larsen is ordered to pay treble costs and attorney fees of $300 to Appellee Hanscom.
All concurring.